Citation Nr: 1632035	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-24 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for traumatic brain injury.

2.  Entitlement to an initial rating in excess of 70 percent for persistent depressive disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1978 to June 1981.  He also had service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In the December 2011 rating decision, the RO increased the rating for TBI to 40 percent disabling, effective September 7, 2011.  In the July 2014 rating decision, the RO granted service connection for persistent depressive disorder and assigned a 70 percent rating, effective March 31, 2014. 

The TBI issue was before the Board in July 2015, at which time entitlement to a rating in excess of 40 percent for TBI was denied.  

In March 2016, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's July 2015 denial of entitlement to an increased rating for TBI and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016, the Veteran was afforded VA examinations to assess the current nature and severity of his service-connected TBI and depressive disorder.  The examination reports have been associated with the claims file.  However, the record does not show that the AOJ has addressed the new evidence nor does it indicate that the Veteran has waived initial AOJ consideration of this evidence.  Thus, the Board finds that a remand is required for this evidence to be considered by the AOJ in the first instance.  38 C.F.R. § 20.1304(c) (2015).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal, to include consideration of the July 2016 examination reports.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



